DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.
 
Status of Rejections
The rejection of claim(s) 4, 28, and 30 is/are obviated by applicant’s cancellation. 
All other previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection are necessitated by applicant’s amendments. 

Claims 1-3, 5, 23-27, 29, and 31-37 are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1: The claim contains two instances of “a semiconductor substrates”. It is unclear if these are the same or different semiconductor substrates”.

Claim 23: recites the limitation "the cup assembly". There is insufficient antecedent basis for this limitation in the claim.

Claim 24: recites the limitation "the cup assembly". There is insufficient antecedent basis for this limitation in the claim.

Claim 29: recites the limitation "the cup assembly". There is insufficient antecedent basis for this limitation in the claim.

Claim 37: recites the limitation "the flexible conductive metal". There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



Claim(s) 1-3, 5, 23-27, and 29-37 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-5, 7, 8, 10, 12, 13, 16, and 20 of U.S. Patent No. 9,988,734 B2 in view of Prabhakar et al (US 2010/0155254 A1) and Takeguchi (US 2010/0122908 A1).

Claim 1 of the instant invention and claim 4 of 734 claim a cup assembly for engaging a semiconductor substrate during electroplating, the cup assembly comprising: 
(a) a cup bottom element comprising a main body portion and a radially inwardly protruding moment arm, wherein the main body portion is rigidly affixed to another feature of the cup assembly and 
(b) an elastomeric sealing element disposed on the radially inwardly protruding moment arm, wherein the elastomeric sealing element is supported by the radially inwardly protruding moment arm, wherein the elastomeric sealing element, when pressed against by the semiconductor substrate, seals against the substrate so as to 
and (c) an electrical contact element disposed on the elastomeric sealing element, wherein the electrical contact element contacts the substrate in said peripheral region when the elastomeric sealing element seals against the substrate so that the contact element may provide electrical power to the substrate during electroplatingwherein the elastomeric sealing element and the electrical contact element are supported by a top surface of the radially inwardly protruding moment arm.

With regard to the limitation claiming “a radial width and thickness of each of the main body portion and the moment arm are configured such that only the moment arm accommodates substantially all of the deflection of the cup bottom element during placement of a semiconductor substrate onto the cup assembly”, Claim 4 of 734 claims the ratio of the average vertical thickness of the main body portion to the average vertical thickness of the radially inwardly protruding moment arm is greater than about 5, and the radial width of the radially inwardly protruding moment arm is at most 0.1 inches (“at most about 0.5 inches” for 734) and wherein the radial width of the main body portion is about 3 inches (moment arm radial width of 0.5 inches and a ratio of radial width of the body and the arm being 5). This is the same configuration of the claimed invention and thus the moment arm claimed by 734 would have a radial width and thickness of each of the main body portion and the moment arm are configured such that only the moment arm accommodates substantially all of the deflection of the 

734 does not explicitly teach that the moment arm and main body are formed of rigid material. Prabhakar teaches a cup assembly for engaging a semiconductor substrate during electroplating (se e.g. abstract and Fig 1 of Prabhakar), the cup assembly comprising: (a) a cup bottom element comprising a main body portion (see e.g. #210 on Fig 2A of Prabhakar) and a radially inwardly protruding moment arm (see e.g. #216 on Fig 2A of Prabhakar), the radially inwardly protruding moment arm extending from the main body portion of the cup bottom element, the radially inwardly protruding moment arm and the main body portion being made of a rigid material to withstand the force of closing the cup (see e.g. [0057] of Prabhakar). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention of 734 so that the moment arm and main body are formed of rigid material as taught in Prabhakar to ensure the body and arm can withstand the force of closing the cup. 

734 does not explicitly teach that the contacts include a plurality of contact fingers at the terminal end. Takeguchi teaches that using individual fingers for the contacts allowed for individual currents to be applied to each finger (see e.g. [0018] of Takeguchi). Therefore it would have been obvious to a person having ordinary skill in the art at the time of invention to have modified 734 by including the contact fingers taught in Takeguchi to control the current delivered to each contact point of the wafer. 

Claim 2 of the instant invention and claim 2 of 734 in view of Prabhakar and Takeguchi claim said peripheral region is substantially radially symmetric and characterized by a first radially inner diameter, wherein the region of contact between the substrate and the electrical contact element is substantially radially symmetric and characterized by a second radially inner diameter, and wherein the second radially inner diameter is larger than the first radially inner diameter.

Claim 3 of the instant invention and claim 4 of 734 in view of Prabhakar and Takeguchi claims the radially inwardly protruding moment arm is configured to flex and the main body portion is configured to remain rigid during placement of the semiconductor substrate onto the cup assembly. Claim 4 of 734 claim claims the ratio of the average vertical thickness of the main body portion to the average vertical thickness of the radially inwardly protruding moment arm is greater than about 5, and the radial width of the radially inwardly protruding moment arm is at most 0.1 inches (“at most about 0.5 inches” for 734) and wherein the radial width of the main body portion is about 3 inches (moment arm radial width of 0.5 inches and a ratio of radial width of the body and the arm being 5). This is the same configuration of the claimed invention and thus the moment arm claimed by 734 would be configured to flex and the main body portion would be configured to remain rigid during placement of the semiconductor substrate onto the cup assembly

Claim 5 of the instant invention and claim 5 of 734 in view of Prabhakar and Takeguchi claim the main body portion of the cup bottom element has an average vertical height of at least about 0.2 inches.

Claim 23 of the instant invention and claim 7 of 734 in view of Prabhakar and Takeguchi claim an apparatus comprising: an elastomeric sealing element configured to be disposed on and supported by a radially inwardly protruding moment arm of a cup bottom, wherein the elastomeric sealing element, when pressed against by the semiconductor substrate, seals against the substrate so as to define a peripheral region of the substrate from which plating solution is substantially excluded during electroplating, wherein a top portion of the elastomeric sealing element that is substantially horizontal is configured to receive an electrical contact element that has a substantially flat but flexible contact portion, wherein the electrical contact element contacts the substrate in said peripheral region and deforms when pressed by the substrate when the elastomeric sealing element seals against the substrate so that the electrical contact element is in electrical communication with the substrate during electroplating; wherein the cup bottom comprises a main body portion that is rigidly affixed to another feature of the cup assembly and the radially inwardly protruding moment arm, wherein the elastomeric sealing element and the electrical contact element rests directly and continuously on a top surface of the elastomeric sealing element disposed on the radially inwardly protruding moment arm.



734 does not explicitly teach that the moment arm and main body are formed of rigid material. Prabhakar teaches a cup assembly for engaging a semiconductor substrate during electroplating (se e.g. abstract and Fig 1 of Prabhakar), the cup assembly comprising: (a) a cup bottom element comprising a main body portion (see e.g. #210 on Fig 2A of Prabhakar) and a radially inwardly protruding moment arm (see e.g. #216 on Fig 2A of Prabhakar), the radially inwardly protruding moment arm extending from the main body portion of the cup bottom element, the radially inwardly protruding moment arm and the main body portion being made of a rigid material to withstand the force of 

734 does not explicitly teach that the contacts include a plurality of contact fingers at the terminal end. Takeguchi teaches that using individual fingers for the contacts allowed for individual currents to be applied to each finger (see e.g. [0018] of Takeguchi). Therefore it would have been obvious to a person having ordinary skill in the art at the time of invention to have modified 734 by including the contact fingers taught in Takeguchi to control the current delivered to each contact point of the wafer. 

Claim 24 of the instant invention and claim 7 of 734 Prabhakar and Takeguchi claims the radially inwardly protruding moment arm is configured to flex and the main body portion is configured to remain rigid during placement of the semiconductor substrate onto the cup assembly.

Claim 7 of 734 claims the ratio of the average vertical thickness of the main body portion to the average vertical thickness of the radially inwardly protruding moment arm is greater than about 5, and wherein the radial width of the radially inwardly protruding moment arm is at most about 0.1 inches (“.5 inches or less” for 734) and wherein the radial width of the main body portion is about 3 inches (moment arm radial width of 0.5 inches and a ratio of radial width of the body and the arm being 5). This is the same 

Claim 25 of the instant invention and claim 12 of 734 in view of Prabhakar and Takeguchi claim the elastomeric sealing element has an upward protrusion which contacts and seals the semiconductor substrate when the substrate is pressed against the elastomeric sealing element, wherein the upward protrusion is radially inward of the top portion of the elastomeric sealing element that is substantially horizontal.

Claim 26 of the instant invention and claim 13 of 734 in view of Prabhakar and Takeguchi claim upward protrusion of the elastomeric sealing element compresses when sealing against the substrate, and wherein before compression, the upward protrusion of the elastomeric sealing element is vertically above the top portion of the elastomeric sealing element that is substantially horizontal.

Claim 27 of the instant invention and claim 7 of 734 in view of Prabhakar and Takeguchi claim the ratio of the average vertical thickness of the main body portion to the average vertical thickness of the radially inwardly protruding moment arm is greater than about 

Claim 29 of the instant invention and claim 7 of 734 claim an apparatus comprising: an electrical contact element including a flexible conductive material, wherein the electrical contact element is substantially flat and is shaped and sized to be disposed on a radially inwardly protruding moment arm of a cup bottom, the radially inwardly protruding moment arm configured to support an elastomeric sealing element between the electrical contact element and the radially inwardly protruding moment arm, wherein the elastomeric sealing element, when pressed against by the semiconductor substrate, seals against the substrate so as to define a peripheral region of the substrate from which plating solution is substantially excluded during electroplating; wherein the cup bottom includes a main body portion that is rigidly affixed to another feature of the cup assembly and the radially inwardly protruding moment arm, and wherein the electrical contact element is configured to contact the substrate in the peripheral region when the elastomeric sealing element seals against the substrate so that the electrical contact element is in electrical communication with the substrate during electroplating, wherein the electrical contact element rests directly and continuously on a top surface of the elastomeric sealing element disposed on the radially inwardly protruding moment arm.



734 does not explicitly teach that the moment arm and main body are formed of rigid material. Prabhakar teaches a cup assembly for engaging a semiconductor substrate during electroplating (se e.g. abstract and Fig 1 of Prabhakar), the cup assembly comprising: (a) a cup bottom element comprising a main body portion (see e.g. #210 on Fig 2A of Prabhakar) and a radially inwardly protruding moment arm (see e.g. #216 on Fig 2A of Prabhakar), the radially inwardly protruding moment arm extending from the main body portion of the cup bottom element, the radially inwardly protruding moment arm and the main body portion being made of a rigid material to withstand the force of 

Claim 31 of the instant invention and claim 7 of 734 in view of Prabhakar and Takeguchi claim the ratio of the average vertical thickness of the main body portion to the average vertical thickness of the radially inwardly protruding moment arm is greater than about 5, and the radial width of the radially inwardly protruding moment arm is at most 0.1 inches (“at most about 0.5 inches” for 734) and wherein the radial width of the main body portion is about 3 inches (moment arm radial width of 0.5 inches and a ratio of radial width of the body and the arm being 5).

Claim 32 of the instant invention and claim 20 of 734 in view of Prabhakar and Takeguchi claim the elastomeric sealing element is integrated with the cup bottom.

Claim 33 of the instant invention and claim 7 of 734 in view of Prabhakar and Takeguchi claims the radially inwardly protruding moment arm is configured to flex and the main body portion is configured to remain rigid during placement of the semiconductor substrate onto the cup assembly.

Claim 7 of 734 claims the ratio of the average vertical thickness of the main body portion to the average vertical thickness of the radially inwardly protruding moment arm 

Claim 34 of the instant invention and claim 10 of 734 in view of Prabhakar and Takeguchi claim the electrical contact element is configured to conform to a portion of the shape of the substrate due at least in part to a counter force from compression of the elastomeric sealing element upon which the electrical contact element is disposed.

Claim 35 of the instant invention and claim 12 of 734 in view of Prabhakar and Takeguchi claim the elastomeric sealing element has an upward protrusion which contacts and seals the substrate when the substrate is pressed against the elastomeric sealing element, wherein the upward protrusion is radially inward of a substantially horizontal portion of the elastomeric sealing element.

Claim 36 of the instant invention and claim 7 of 734 in view of Prabhakar and Takeguchi claim the electrical contact element that is substantially flat is shaped and sized to be disposed on the substantially horizontal portion of the elastomeric sealing element.

Claim 37 of the instant invention and claim 16 of 734 in view of Prabhakar and Takeguchi claim the flexible conductive metal comprises palladium, silver, gold, and platinum.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795